Citation Nr: 0814786	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-01 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depression, secondary 
to service-connected disability of L4-L5 herniated nucleus 
pulposus with clinical bilateral L4, left S1 lumbar 
radiculopathy (back disability).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to May 1984.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim for service 
connection for depression secondary to a back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A December 2005 VA examiner found that, based on the 
veteran's history, records, and evaluations, depression was 
not related to a back disorder.  However, the examiner did 
not offer any explanation as to why the history, records, and 
evaluations supported his conclusion.  The examiner also 
failed to address a June 2000 opinion from the veteran's 
treating VA provider that the veteran's depression is 
secondary to a severe back disability.  A new examination is 
needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA must provide a medical examination when it is necessary 
to decide the claim).

The Board also notes that the veteran submitted notes from 
Dr. Ibzan Perez Munoz dated May 2005 and June 2005 which may 
be favorable to the veteran's claim.  However, these records 
are illegible and the translated transcripts are therefore 
incomplete.  The veteran should be afforded the opportunity 
to submit legible copies of these records.

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims 
Assistance Act of 2000 notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran.  
In particular, the notice should advise 
the veteran that the May 2005 and June 
2005 records of Dr. Perez Munoz are 
illegible and that he should submit 
legible copies of these records.  The 
notice should include an explanation as 
to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Inform the veteran that the notes 
he submitted from Dr. Ibzan Perez Munoz 
dated May 2005 and June 2005 which were 
illegible.  Provide the veteran an 
opportunity to submit legible copies of 
these records

3.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to a VA examiner, and a VA 
psychiatric examination should be 
scheduled.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and 
physical.

The examiner should provide an opinion 
as to whether the veteran's depression 
is at least as likely as not related to 
his service-connected back disability.  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  The 
examiner should explain his reasoning 
and discuss the medical evidence in the 
file,

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



